Citation Nr: 0028861	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-09 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for chronic urinary tract infections claimed 
as due to medical treatment provided at a VA facility from 
February 1973 to July 1973.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for a low back disorder claimed as due to 
medical treatment provided at a VA facility from February 
1973 to July 1973.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and L.R.

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


VACATUR

The veteran had active duty from January 1966 to January 
1968.  

The Board issued a decision in this case in August 2000.  In 
October 2000, the veteran's representative, Paralyzed 
Veterans of America (PVA), filed a motion to vacate that 
decision.  Specifically, PVA states that, contrary to a 1997 
settlement agreement between VA and PVA, it did not have the 
opportunity to review the claims folder and present written 
argument on the case after the veteran's videoconference 
hearing.  Therefore, PVA argues that the veteran has been 
denied due process and moves to vacate the Board decision.      

In order that the veteran be afforded every consideration in 
accordance with due process of law, the Board of Veterans' 
Appeals decision dated August 30, 2000, is hereby VACATED in 
its entirety.  

PVA will be permitted to review the case and submit 
additional written argument on the matter.  Thereafter, a 
decision will be rendered as if the August 30, 2000 decision 
had not been entered.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

